The Act of 1779 does not extend to charge a defendant with the payment of the witnesses on behalf of the State in any cases of acquittal. A conviction is the only case where he is so liable; nor is provision made for the payment of witnesses in any case, except the defendant is convicted, or where being acquitted upon an inferior charge, the Court exercises the discretion of ordering the prosecutor to pay the cost. Upon the rule that a statute giving costs shall be construed strictly, they cannot do this where the defendant is acquitted upon a capital charge. The manner in which witnesses for the State shall be paid when the defendant is acquitted on a charge wherein the Court has no authority to order the prosecutor to pay them seems to be casus omissus.